DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on September 6th, 2022.
Claims 2 – 7, 9, 12 – 16 and 22 – 27 are pending in current application.
Claims 2, 9, 13 – 15, 23 and 26 are amended.
Claim 12 canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is also noted dependent claim based upon the rejected claim are also rejected based upon dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claim based upon the rejected claim are also rejected based upon dependency.

Regarding claim 2, applicant recited claim limitation regarding, “signals…including one or more initial measurements” does not further specify what exactly the initial measurements distinctly and particularly referring to as ought to be set forth particularly with regards to the metes and bounds for “one or more initial measurements” to ascertain applicant claimed invention.  
In this instant case, upon further review, skilled in the art could not locate “one or more initial measurements” within applicant recited Para 0074, 0075 and 0084 of applicant’s specification nor skilled in the art located the “one or more initial measurements ” within specification as a whole for determination.  Appropriate further clarification is required.


Regarding claims 2 and 9, applicant recited claim limitation regarding, “ a system…a friction material…a computing system…an initial braking torque limit…iteratively testing…” does not further specify what or which is exactly iteratively being tested as ought to be distinctly and particularly referring to as ought to be set forth particularly with regards to the metes and bounds for the applicant’s apparatus and iteratively testing of the system.  Please see MPEP 2173.05 (P). II. Product and Process In the Same Claim, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”.
In this instant case, upon further review, skilled in the art also could not locate “the iteratively testing” within applicant’s specification to ascertain the metes and bounds regards applicant’s invention nor has skilled in the art located the term regarding, “an initial braking torque limit…” within applicant’s specification.  Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 7, 9, 17, 20 and 22 -27 are rejected under 35 U.S.C. 103 as being unpatentable over Martinotto et al (US Pat Pub No. 20140311833) in view of Ono et al (US Pat No. 6,122,585).

Regarding claim 2, Martinotto et al shows a system configured to control braking of a brake disk associated with the wheel of a vehicle (See at least Para 0030, 0031 for braking system 2 implemented on disc 3 for each wheel), the system comprising: a sensorized brake pad configured to be applied against a rotor as part of wheel of the vehicle during a braking application (See at least Para 0016 and 0018 for brake pads with piezo ceramic sensor as integrated against disc/rotor 3 on Par 0030 and 0031), the sensorized brake pad comprising: a support element (See at least Para 0033 for metal support element 11 also on figure 1 and 2); a friction material attached to the support element (See at least frictional element 14 on Para 0033); a force sensor configured to transmit signals indicative of a force applied to the sensorized brake pad during the braking application (See at least Para 0060 for sensor 15c detecting shear force also on figure 1 and 2); a computing system comprising a processor and a non-transitory storage (See at least Para 0049 for onboard computer 10 with central processing unit 22 with software programming built in vehicle on Para 0061), the computing system configured to: receive the signals from the sensorized brake pad including a initial measurement (See at least Para 0048 for processing unit 22 receives sensor signal by connector for each brake pad; See also at least Para0025 for signal received by pressure applied by the braking element for instantaneous coefficient of friction); determine initial anti lock braking parameters of the wheel using the signals from the sensorized brake pad (See at least Para 0025 for calculating wheel disc friction coefficient as barking parameter of the wheel ABS control as initial); associated with the initial measurements (See also at least Para0025 for signal received by pressure applied by the braking element for instantaneous coefficient of friction); control application of the sensorized brake pad against the brake disk based on the initial anti lock braking parameters (See at least Para 0025 for ABS control and Electronic Stability Program, ESP control based upon and depend on the initial anti lock braking parameters;  See at least Para 0030, 0031 for braking system 2 implemented on disc 3 for each wheel ); determining the initial anti lock braking parameters (See at least Para 0025 for ABS control and Electronic Stability Program, ESP control based upon and depend on the initial anti lock braking parameters).
One et al further shows subsequent to determining anti lock braking parameters (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value); iteratively test to determine whether a tire/road coefficient of friction between tire and the road has changed beyond a threshold (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the State of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is Set to Zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled So as to become Zero. Further, the need for a vehicle Speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. As a result, Stable driving becomes feasible); determine updated anti-lock braking parameters of the wheel in response to determining that the tire-road coefficient of friction has changed beyond the threshold (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the State of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is Set to Zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled So as to become Zero. Further, the need for a vehicle Speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. As a result, Stable driving becomes feasible);  control application of the sensorized brake pad against the brake disk based on the updated anti-lock braking parameters (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the state of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is set to zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled so as to become zero. further, the need for a vehicle speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. as a result, stable driving becomes feasible); 
the initial anti-lock braking parameters include an initial braking torque limit of one wheel and an initial braking torque limit of at least one other wheel (See at least Col 1, lines 56 -65 for anti-lock brake control in which the gradient of friction torque …match a reference value as limit, the accuracy of estimation is significantly improved by estimating the friction torque gradient through use of a small number of parameters, whereby more accurate anti-lock brake control is implemented. More particularly, in a case where a micro-gain (which is one type of representation of the friction torque gradient) is controlled so as to follow a reference value, the brake pressure of only the reference wheel is excited in a very small amount. In order to prevent interference between wheels due to the small vibration of the brake pressure; See also Col 1, lines 24 – 27 for estimating the friction torque gradient from time-Series data concerning wheel deceleration as well as time-series data concerning the braking torque or physical quantities associated with the braking torque; See also at least Col 7, lines 27 – 37 for the torque-gradient estimating means estimates the gradient of friction torque of each wheel as follows. More specifically, provided that “y” represents time-Series data concerning the wheel deceleration of the i-th wheel at a sampling point in time "j,” “T” represents time-Series data concerning braking torque, “t” represents the given Sampling interval, “J” represents the inertia of the wheel, “R” represents the radius of the wheel, “M” repre Sents the mass of the vehicle, “T” represents a vector which includes as components the time-Series data concern ing the braking torque of each wheel), iteratively testing to set a deceleration profile for each wheel subsequent to determining the initial anti-lock braking parameters (See also at least Col 7, lines 27 – 37 for the torque-gradient estimating means estimates the gradient of friction torque of each wheel as follows. More specifically, provided that “y” represents time-Series data concerning the wheel deceleration of the i-th wheel at a sampling point in time "j,” “T” represents time-Series data concerning braking torque, “t” represents the given Sampling interval, “J” represents the inertia of the wheel, “R” represents the radius of the wheel, “M” represents the mass of the vehicle, “T” represents a vector which includes as components the time-Series data concerning the braking torque of each wheel), and set a slippage, speed, or acceleration threshold of the wheels to maintain the deceleration profile (See at least Col 11, lines 37 – 45 for Equation (8) is an equation of motion representing motion (deceleration) of a wheel. From Equation (8), it is understood that the friction torque gradient is proportional to a characteristic root that represents the dynamic characteristics of the wheel deceleration. That is, the identification of the braking torque gradient can be considered to be equivalent to the identification of the characteristic root of the wheel motion (deceleration); also on at least  Col 11, lines 15 – 20 for Equation (8) can be described in a linear form with regard to unknown coefficients k and f. The friction torque gradient k, with respect to the slip Speed can be estimated by application of the on-line parameter identification method to Equation (8).).
It would have been obvious for one of ordinary skill at the time of invention, to provide tire road coefficient considering braking parameters as taught by Ono et al, for the braking control of Martinotto, in order to provide anti slip control in overall vehicle wheel/braking antislip, as both desired and discussed in Martinotto and Ono within the same field of endeavor.

Regarding claim 3, Martinotto et al the support element comprises an electronic circuit that is configured to operate at temperatures up to about 300°C (See at least Para 0018 and 0057 for piezo ceramic sensor can operated at temperature higher than 200°C also on claim 1 for working temperature at least above 200°C).

Regarding claim 4, Martinotto et al shows the force sensor has a polarization direction and is positioned such that the polarization direction is aligned generally parallel to a direction of tangential forces applied to the sensorized brake pad during a braking application (See at least Para 0058 for polarization phase of the force sensor).

Regarding claim 5, Martinotto et al shows the force sensor comprises a piezoceramic sensor (See at least Para 0057 for piezo ceramic sensor).

Regarding claim 6, Martinotto et al shows the force sensor comprises a shear force sensor (See at least Para 0060 for shear force detected by sensor 15).

Regarding claim 7, Martinotto et al shows the sensorized brake pad further comprises a temperature sensor (See at least Para 0072 for temperature sensor mounted), receive signals from the temperature sensor and to use the signals to compensate for the thermal compensation (See at least Para 0063 for overheating repolarizing the piezo ceramic sensor and Para 0018 setting maximum operating temperature higher than 200 degree).

Regarding claim 9, Martinotto et al shows a method of controlling a brake assembly of a vehicle (See at least Para 0031 for brake system 2), the brake assembly configured to apply a sensorized brake pad to a brake disk associated with a wheel of the vehicle during a braking operation (See at least Para 0031 for brake system 2 with caliper 4 and disc 3 with integrated piezo ceramic sensor 15 on pad 1 on Para 0037, 0039), the method comprising: receiving data including initial measurements of friction from the sensorized brake pad (See at least Para 0049 for processing unit 22 receives brake pad data; See also at least Para0025 for signal received by pressure applied by the braking element for instantaneous coefficient of friction ); determining a braking force applied to the sensorized brake pad during the braking operation with a processor using the data associated with the initial measurements (See at least Para 0035 for brake integrated sensor detects braking force between brake pads 1 and disc 3; see also Para 0046 for central processing unit 22 process braking system data; See also at least Para0025 for signal received by pressure applied by the braking element for instantaneous coefficient of friction); determining a wheel associated with the brake assembly has locked with the processor and using the braking force (See at least Para 0025 and 0031 for each piezo ceramic sensor mounted on each wheel for ABS control with wheel lock on Para 0007); adjusting the braking operation in response to determining that the wheel associated with the brake assembly has locked with the processor (See at least Para 0025 for each piezo ceramic sensor mounted on each wheel for ABS control); determine initial braking parameter (See at least Para 0025 for calculating wheel disc friction coefficient as barking parameter of the wheel ABS control as initial); 
	Ono et al further shows force as torque (See at least figure 50 for braking torque in relation vehicle deceleration with respect to saturation point also on Col 1, lines 20 – 27, the friction torque gradient estimating means for time-Series data concerning the braking torque or physical quantities of the braking torque);  adjusting the barking operation based on the anti lock braking parameters (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value); subsequent to determining the anti lock barking parameters using the data from sensorized brake pad (See at least figure 50 for braking torque in relation vehicle deceleration with respect to saturation point also on Col 1, lines 20 – 27, the friction torque gradient estimating means for time-Series data concerning the braking torque or physical quantities of the braking torque), iteratively testing to determine whether a tire road coefficient friction between tire and wheel and the road has changed beyond a threshold amount (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value;  See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the State of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is Set to Zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled So as to become Zero. Further, the need for a vehicle Speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. As a result, Stable driving becomes feasible); determining updated barking anti lock braking parameters in response to determining the tire road coefficient has changed beyond the threshold amount (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the State of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is Set to Zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled So as to become Zero. Further, the need for a vehicle Speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. As a result, Stable driving becomes feasible); adjusting the braking operation based on the updated lock braking parameter (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the state of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is set to zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled so as to become zero. further, the need for a vehicle speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. as a result, stable driving becomes feasible); braking troque under ABS control prevents wheel lock/slip that is also used for road surface coefficient (See at least Col 6, lines 59 – Col 7, lines 6 for  anti-lock brake controller… sensing a braking torque, torque-gradient estimating means which estimates the gradient of friction torque with respect to a slip speed… at given sampling intervals…time-series data…controls braking forces acting on the wheels in such a way that the gradient of friction torque estimated by the torque-gradient…falls within a predetermined range including a reference value; See at least figure 11 for tire-road coefficient; See also at least Col 9, lines 40 – 55 for the wheel can be maintained at the state of motion corresponding to the friction torque gradient in the predetermined range including a reference value. The friction torque gradient will inevitably become zero at the peak friction coefficient it even if the slip speed at which the friction coefficient u reaches its peak has changed in response to the State of road Surface on which the vehicle travels, so long as the reference value is set to zero corresponding to the peak friction coefficient u. Therefore, the peak friction coefficient u can be completely followed, so long as the friction torque gradient is controlled so as to become zero. further, the need for a vehicle speed estimating Section is eliminated, and hence the need for repetition of increases/decreases in the braking force is also eliminated. as a result, stable driving becomes feasible); the initial anti-lock braking parameters include an initial braking torque limit of one wheel and an initial braking torque limit of at least one other wheel (See at least Col 1, lines 56 -65 for anti-lock brake control in which the gradient of friction torque …match a reference value as limit, the accuracy of estimation is significantly improved by estimating the friction torque gradient through use of a small number of parameters, whereby more accurate anti-lock brake control is implemented. More particularly, in a case where a micro-gain (which is one type of representation of the friction torque gradient) is controlled so as to follow a reference value, the brake pressure of only the reference wheel is excited in a very small amount. In order to prevent interference between wheels due to the small vibration of the brake pressure; See also Col 1, lines 24 – 27 for estimating the friction torque gradient from time-Series data concerning wheel deceleration as well as time-series data concerning the braking torque or physical quantities associated with the braking torque; See also at least Col 7, lines 27 – 37 for the torque-gradient estimating means estimates the gradient of friction torque of each wheel as follows. More specifically, provided that “y” represents time-Series data concerning the wheel deceleration of the i-th wheel at a sampling point in time "j,” “T” represents time-Series data concerning braking torque, “t” represents the given Sampling interval, “J” represents the inertia of the wheel, “R” represents the radius of the wheel, “M” repre Sents the mass of the vehicle, “T” represents a vector which includes as components the time-Series data concern ing the braking torque of each wheel), iteratively testing to set a deceleration profile for each wheel subsequent to determining the initial anti-lock braking parameters (See also at least Col 7, lines 27 – 37 for the torque-gradient estimating means estimates the gradient of friction torque of each wheel as follows. More specifically, provided that “y” represents time-Series data concerning the wheel deceleration of the i-th wheel at a sampling point in time "j,” “T” represents time-Series data concerning braking torque, “t” represents the given Sampling interval, “J” represents the inertia of the wheel, “R” represents the radius of the wheel, “M” represents the mass of the vehicle, “T” represents a vector which includes as components the time-Series data concerning the braking torque of each wheel), and set a slippage, speed, or acceleration threshold of the wheels to maintain the deceleration profile (See at least Col 11, lines 37 – 45 for Equation (8) is an equation of motion representing motion (deceleration) of a wheel. From Equation (8), it is understood that the friction torque gradient is proportional to a characteristic root that represents the dynamic characteristics of the wheel deceleration. That is, the identification of the braking torque gradient can be considered to be equivalent to the identification of the characteristic root of the wheel motion (deceleration); also on at least  Col 11, lines 15 – 20 for Equation (8) can be described in a linear form with regard to unknown coefficients k and f. The friction torque gradient k, with respect to the slip Speed can be estimated by application of the on-line parameter identification method to Equation (8).).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto and Ono et al in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Ono et al, as desired by both Martinotto and Ono.

Regarding claims 22 and 25, Ono et al shows the iterative testing is performed in real- time during braking (See at least figure 35A and 35B for friction torque gradient along with vehicle deceleration in real time during braking with front wheel braking at Tb = 400NM on Col 34, lines 3 - 8).
It would have been obvious for one of ordinary skill at the time of invention, to provide tire road coefficient considering braking parameters as taught by Ono et al, for the braking control of Martinotto, in order to provide anti slip control in overall vehicle wheel/braking antislip, as both desired and discussed in Martinotto and Ono within the same field of endeavor.

Regarding claims 23 and 26, Ono et al further shows tire-road coefficient of friction is continually adjusted during a braking application based on the braking torque limit value of the wheel (See at least figure 35A and 35B for friction torque gradient along with vehicle deceleration in real time during braking with front wheel braking at Tb = 400NM on Col 34, lines 3 – 8; See also at least Col 5, lines 17 – 25 for different coefficient of friction based on road surface condition as in real time continuously driving adjusting; the right and left wheels…split road whose surfaces afford differing coefficients of friction u, the wheels receive differing frictional forces (i.e., braking forces) from the left and right road surfaces in the traveling direction of the wheel and in the opposite direction because of the difference in the coefficients of friction u between the right and left road surfaces).
It would have been obvious for one of ordinary skill at the time of invention, to provide tire road coefficient considering braking parameters as taught by Ono et al, for the braking control of Martinotto, in order to provide anti slip control in overall vehicle wheel/braking antislip, as both desired and discussed in Martinotto and Ono within the same field of endeavor.

Regarding claims 24 and 27, Ono et al further shows the tire-road coefficient changing beyond the threshold amount corresponds to a road transition (See at least Col 61, lines 20 – 35 for r the difference between the physical quantities associated with the friction coefficient u, is greater than the reference value G (G>0) (step 406). The reference value G is previously obtained as the reference value for Au which would be determined to afford differing motion character istics at the right and left road portions. In a case where the physical quantities associated with the friction coefficient u are used, the reference value G will be determined for each of the physical quantities. If Au is greater than the reference value G (YES in step 406), ABS control is effected by exciting the braking force to be applied to the front wheel on the road having the low friction coefficient u (i.e., a low-u road) (step 408).
It would have been obvious for one of ordinary skill at the time of invention, to provide tire road coefficient considering braking parameters as taught by Ono et al, for the braking control of Martinotto, in order to provide anti slip control in overall vehicle wheel/braking antislip, as both desired and discussed in Martinotto and Ono within the same field of endeavor.

Claims 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinotto et al (US Pat Pub No. 20140311833) in view of Ono et al (US Pat No. 6,122,585) and further in view of Furuyama et al (US Pat Pub No.20160272176).

Regarding claims 13 and 14, Martinotto et al shows updating the braking limit value of the wheel in response to changes in braking torque of the wheel and wheel rotating after determining that locking of the wheel has occurred (See at least Para 0019 for sensor brake pad receives mechanical force represented by voltage as the magnitude of the force;  See at least Para 0058 for polarized phase voltage at 12500V as max voltage at peak corresponding to the piezo ceramic/tangentially polarized sensor 15c during brake operation; See at least Para 0025 for each piezo ceramic sensor mounted on each wheel for ABS control); however, Martinotto does not further specifically pointed out the force as a torque force,
Furuyama et al shows braking torque under ABS control prevents wheel lock/wheel slip that is also used for road surface coefficient on Para 0100 by road surface coefficient calculation means 60c with ABS control unit 60a also on Figure 4. 
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto modified and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto modified and Furuyama.

Regarding claim 15, Furuyama further shows comparing the braking torque limit value of the wheel with the braking torque limit value of the other wheel (See at least Figure 5 for braking torque limit value of front right wheel compared with front left wheel along with maximum torque value);
adjusting the braking torque limit value of the one wheel in response to determining a difference between the braking torque limit value of the wheel and  the other wheel with processor ( See at least Para 0069 for adjusting wheel cylinder hydraulic pressure by applying the required braking torque; see also figure 5 for changing of the brake torque).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto modified and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto modified and Furuyama.

Regarding claim 16, Furuyama et al shows determining angular velocity of each wheel of the vehicle (See at least Para 0025 for wheel speed sensor); and determining whether the vehicle is stationary based on the angular velocity (See at least Para 0025 for wheel speed sensor) and the braking torque of each wheel of the vehicle (See at least Para 0053 for antilock control using gradient for torque evaluation).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implement the known ABS devices of Martinotto modified and Furuyama in the same field of endeavor, in order to provide vehicle braking control utilizing road surface friction of Furuyama, as desired by both Martinotto modified and Furuyama.
Response to Arguments
In response to applicant’s remark that Martinotto in view Ono does not shows applicant newly recited claim limitation; however, applicant’s attention is now directed to Page 4 above, where applicant newly recited claim limitation has now been addressed above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666